t c summary opinion united_states tax_court julie g howerter f k a julie g gentry petitioner and raymond g gentry intervenor v commissioner of internal revenue respondent docket no 27079-12s filed date julie g howerter pro_se raymond g gentry pro_se john s hitt and mathew m johnson for respondent summary opinion kerrigan judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability for with respect to the federal_income_tax return she filed with intervenor her former spouse we must consider whether petitioner is entitled to relief under sec_6015 c or f background petitioner resided in illinois when she filed the petition petitioner and intervenor married in separated in date and divorced on date petitioner and intervenor resided together until their separation in intervenor worked as a terminal manager in the operations division of transport leasing contract inc a trucking company in illinois also in andy’s express co andy’s hired intervenor to work in both their operations and sales divisions intervenor received wages and commissions based on his sales for intervenor received two forms w-2 wage and tax statement one for wages received from andy’s and the other for wages received from transport leasing contract inc in intervenor worked solely for andy’s for intervenor received both a form_w-2 for wages and a form 1099-misc miscellaneous income for nonemployee compensation ie commissions received from andy’s throughout her marriage to intervenor petitioner prepared their joint federal_income_tax returns intervenor would provide her with his third-party reporting information and other requested information petitioner and intervenor’s joint federal tax_return showed a total_tax of dollar_figure and federal_income_tax withholding of dollar_figure resulting in a refund of dollar_figure on date respondent issued a notice cp2000 to petitioner and intervenor stating that they failed to report the following dollar_figure in interest_income from country life_insurance co reported on a form 1099-int interest_income dollar_figure in nonemployee compensation from andy’s reported on a form 1099-misc and a dollar_figure state_income_tax refund from the state of illinois department of revenue reported on a form 1099-g certain government payments on date respondent issued petitioner and intervenor a notice_of_deficiency for tax_year determining a deficiency of dollar_figure arising from the unreported income listed in the notice cp2000 neither petitioner nor intervenor filed a petition with this court in response to the notice_of_deficiency on date respondent received a form_8857 request for innocent spouse relief for tax_year from petitioner in her form_8857 petitioner asserted that she was not liable for the unreported commission income of dollar_figure because she was never aware of intervenor’s receipt of the commission income and intervenor did not provide her with a form 1099-misc indicating that he had received commission income from andy’s on date respondent proposed preliminarily to grant petitioner relief from joint_and_several_liability pursuant to sec_6015 for the portion of the understatement attributable to intervenor’s nonemployee compensation intervenor however appealed the preliminary determination on date among the materials that intervenor sent to respondent to challenge respondent’s petitioner does not contest her joint liability for the interest_income or the state_income_tax refund proposed decision was a copy of a series of emails which he contended petitioner had sent to him the first email dated date was entitled commissions and included a discussion of intervenor’s commission checks intervenor’s date email a second email from petitioner to intervenor dated date intervenor’s date email states y ou need to pull together all the information on what commission you have earned for this calendar_year in response to intervenor’s appeal petitioner sent respondent a letter on date which explains her concerns about the emails intervenor submitted the letter included a copy of what she contended was the actual email that she sent to intervenor on date petitioner’s date email petitioner’s copy of the date email is not identical to intervenor’s copy of the date email petitioner’s date email was entitled irs withholdings and made no reference to any commission income intervenor earned on date respondent issued petitioner a notice_of_determination denying her request for innocent spouse relief under sec_6015 c or f at trial petitioner admitted that she was aware that intervenor had received commissions from another company but contended that she was unaware of the commissions intervenor earned from andy’s in petitioner testified that intervenor provided her with only his form_w-2 from andy’s intervenor testified that he received the form_w-2 and the form 1099-misc at the same time and provided both to petitioner at the same time petitioner contends that intervenor asked that they file their tax_return early so he could use his share of the refund for a downpayment on an apartment but she admitted that she also wanted to file early because she planned to use her share of any refund received for to pay off some items petitioner receives limited child_support and must care for her three children by herself petitioner returned to work recently after being laid off by her employer before and since petitioner has filed all required form sec_1040 u s individual_income_tax_return timely and reported accurately all income earned she does not have an outstanding balance due to respondent this is her first case before this court discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making this election each spouse is jointly and severally liable for the entire tax due for that taxable_year sec_6013 a requesting spouse may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability under sec_6015 sec_6015 if a requesting spouse is not eligible for relief under sec_6015 or c a requesting spouse may be eligible for equitable relief under sec_6015 olson v commissioner tcmemo_2009_294 slip op pincite i sec_6015 sec_6015 authorizes the secretary to grant relief if the taxpayer satisfies the requirements of subparagraphs a through e sec_6015 procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement the requirements of sec_6015 are stated in the conjunctive haltom v commissioner tcmemo_2005_209 slip op pincite a requesting spouse will not qualify for relief if he or she fails to meet any one requirement 119_tc_306 aff’d 101_fedappx_34 6th cir haltom v commissioner slip op pincite respondent contends that petitioner is not eligible for relief under sec_6015 because she had actual knowledge of intervenor’s nonemployee compensation a requesting spouse has knowledge or reason to know of an understatement if he or she actually knew of the understatement or if a reasonable person in similar circumstances could be expected to know at the time he or she signed the return that the return contained an understatement sec_1_6015-2 income_tax regs a requesting spouse has knowledge or reason to know of an understatement if a reasonably prudent taxpayer under the circumstances of the requesting spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted 872_f2d_1499 11th cir aff’g tcmemo_1988_63 all of the facts and circumstances are considered in determining whether the requesting spouse had reason to know of an understatement sec_1_6015-2 income_tax regs among the facts and circumstances considered are whether the requesting spouse failed to inquire at or before the time the return was signed about items on the return or omitted from the return that a reasonable person would question and whether the erroneous item represented a departure from a recurring pattern reflected in prior years’ returns eg omitted income from an investment regularly reported on prior years’ returns id the rules pertaining to a requesting spouse’s actual knowledge are set forth in sec_1_6015-3 income_tax regs these rules also apply to requests for relief under sec_6015 the secretary has both the burden of production and the burden of persuasion regarding actual knowledge and must establish by a preponderance of evidence that the requesting spouse had actual knowledge of the erroneous item sec_1_6015-3 income_tax regs in the case of omitted income knowledge of the item includes knowledge of receipt of the income sec_1_6015-3 income_tax regs throughout her marriage to intervenor petitioner prepared their joint federal_income_tax returns intervenor would provide her with his third-party reporting information and other requested information intervenor began to work for andy’s in and earned_income from andy’s in petitioner and intervenor’s joint federal_income_tax return included income that intervenor earned from andy’s in petitioner testified that she was aware of commissions that intervenor had received from other companies petitioner further testified that she was aware that intervenor worked for andy’s in petitioner did not show that she inquired as to whether intervenor had earned any commissions or received any forms for tax_year we find that a reasonably prudent taxpayer in petitioner’s position would have inquired as to whether intervenor had earned commissions in as he had in prior years thus we find that petitioner had reason to know that the tax_liability stated was erroneous or that further investigation was warranted in addition intervenor testified that he gave her petitioner the w-2 and a from andy’s he further testified that petitioner was aware of the form 1099-misc and that they spoke about it and exchanged emails concerning the form 1099-misc and his commissions respondent provided copies of both intervenor’s date email and intervenor’s date email respondent contends that both emails are authentic the emails addressed commissions paid to intervenor in petitioner contests the authenticity of the emails that respondent provided and provided only a copy of what she contends is the actual email she sent to intervenor on date petitioner’s copy of the date email does not indicate that she was aware of the commissions however petitioner did not provide any explanation for the difference in the emails additionally intervenor testified that petitioner’s date email is not a true and accurate copy of the email that he received from her we find it more_likely_than_not that petitioner was aware that intervenor had earned commissions from andy’s in respondent showed by a preponderance of evidence that petitioner had actual knowledge of intervenor’s commission income for tax_year petitioner is not eligible for relief under sec_6015 ii sec_6015 under sec_6015 if the requesting spouse is no longer married to or is legally_separated from the spouse with whom he or she filed the joint_return he or she may elect to limit liability for a deficiency as provided in sec_6015 sec_6015 a i i demattos v commissioner tcmemo_2010_110 under sec_6015 any item giving rise to a deficiency on a joint tax_return generally shall be allocated to the individual filing the return in the same manner as it would have been allocated if the individual had filed a separate_return for the taxable_year however the election is not available where the secretary has demonstrated that the individual making the election had actual knowledge at the time he or she signed the return of any item giving rise to the deficiency sec_6015 121_tc_73 the rules pertaining to a requesting spouse’s actual knowledge under sec_6015 are the same rules that apply to sec_6015 sec_1_6015-3 income_tax regs because we have already found that petitioner had actual knowledge of the item giving rise to the deficiency she is not eligible for relief under sec_6015 iii sec_6015 sec_6015 provides an alternative means of relief for a requesting spouse who does not otherwise qualify under sec_6015 or c sec_6015 sec_6015 permits relief from joint_and_several_liability if it would be inequitable to hold the requesting spouse liable for any unpaid tax or any deficiency under sec_6015 the secretary may grant equitable relief to a requesting spouse on the basis of the facts and circumstances petitioner bears the burden of proving that she is entitled to equitable relief under sec_6015 see rule a 132_tc_203 this court has jurisdiction to review respondent’s denial of petitioner’s request for equitable relief under sec_6015 see sec_6015 we apply a de novo standard of review as well as a de novo scope of review see porter v commissioner t c pincite the commissioner issued revproc_2013_34 2013_43_irb_397 superseding revproc_2003_61 2003_2_cb_296 to provide guidance for determining whether a taxpayer is entitled to relief from joint_and_several_liability revproc_2013_34 supra is effective for all requests for equitable relief pending on date before a federal court id sec i r b pincite while the court may consider the guidance sent forth in revproc_2013_ supra we are not bound by it see eg reilly-casey v commissioner tcmemo_2013_292 at n see also sriram v commissioner tcmemo_2012_91 slip op pincite noting that the court considered the previous guidelines published under sec_6015 in revproc_2003_61 supra but was not bound by them revproc_2013_34 supra provides a three-step analysis to follow in evaluating a request for relief the first step consists of seven threshold conditions that must be met the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme by the spouses the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain enumerated exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse id sec_4 i r b pincite respondent concedes that petitioner meets these seven threshold conditions the second step of the analysis provides the following three conditions that if met will qualify a requesting spouse for a streamlined determination of relief under sec_6015 with respect to an underpayment of a properly reported liability he or she is no longer married to is legally_separated from or has not been a member of the same household as the other person at any time during the 12-month_period ending on the date of the request for relief he or she would suffer economic hardship if relief is not granted and in a deficiency case such as this he or she had no knowledge or reason to know when the return was filed that there was an understatement or deficiency a request for economic hardship relief should include information on assets and liabilities and amounts reasonably necessary for basic living_expenses in the taxpayer’s geographic area see wiener v commissioner tcmemo_2008_230 slip op pincite sec_301_6343-1 proced admin regs the requesting spouse must satisfy all three conditions in order to qualify for a streamlined determination revproc_2013_34 sec_4 i r b pincite because we find that petitioner had actual knowledge of the commissions we find that she does not qualify for a streamlined determination of relief the third step is available if the requesting spouse satisfies the threshold conditions but fails to satisfy the conditions in revproc_2013_34 sec_4 a requesting spouse may still be eligible for equitable relief under sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the underpayment id sec_4 i r b pincite revproc_2013_34 sec dollar_figure lists the following nonexclusive factors that the commissioner takes into account when determining whether to grant equitable relief marital status economic hardship in the case of a deficiency knowledge or reason to know of the item giving rise to the deficiency legal_obligation significant benefit compliance with tax laws and mental or physical health id no single factor is determinative the internal_revenue_service irs considers all factors and weighs them appropriately id any indication of abuse or the exercise of financial control by the nonrequesting spouse is a factor that may impact the other factors id a marital status if the requesting spouse is no longer married to the nonrequesting spouse this factor will weigh in favor of relief for purposes of revproc_2013_34 sec_4 a a requesting spouse will be treated as being no longer married to the nonrequesting spouse if the requesting spouse is divorced from the nonrequesting spouse petitioner and intervenor divorced on date respondent made the determination to deny petitioner innocent spouse relief on date this factor weighs in favor of granting relief to petitioner b economic hardship generally economic hardship exists when collection of the tax_liability will render the taxpayer unable to meet basic living_expenses id sec_4 b i r b pincite whether a spouse will suffer an economic hardship is based on rules similar to sec_301_6343-1 proced admin regs revproc_2013_43 sec_4 b the irs considers the requesting spouse’s income including how the requesting spouse’s income compares to federal poverty guidelines and assets and will compare them with his or her share of living_expenses id if denying relief from the joint_and_several_liability will not cause the requesting spouse to suffer economic hardship this factor will be neutral id petitioner did not provide any evidence concerning economic hardship she receives limited child_support and had recently returned to work after being laid off by her employer her form_8857 indicates that her monthly income is approximately dollar_figure and her monthly expenses are approximately dollar_figure this factor is neutral c knowledge or reason to know this factor is identical in all material respects to the knowledge requirement of sec_6015 and c if the requesting spouse did not know and had no reason to know of the item giving rise to the understatement this factor will weigh in favor of relief if the requesting spouse knew or had reason to know of the item giving rise to the understatement this factor will weigh against relief revproc_2013_34 sec_4 c actual knowledge of the item giving rise to the understatement or deficiency will not weigh more heavily than any other factor id because we find that petitioner had knowledge of the commissions this factor weighs against granting relief d legal_obligation this factor is concerned with whether the requesting spouse or the nonrequesting spouse has a legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or agreement this factor will be neutral if both spouses have a legal_obligation based on an agreement or consent order to pay the outstanding income_tax_liability the spouses are not separated or divorced or the divorce decree or agreement is silent as to any obligation to pay the outstanding income_tax_liability id sec_4 d i r b pincite the divorce agreement between petitioner and intervenor provided for an even split of any irs indebtedness this factor is neutral e significant benefit this factor considers whether the requesting spouse received a significant benefit beyond normal support from the unpaid income_tax_liability normal support is measured by the circumstances of the particular parties porter v commissioner t c pincite a significant benefit might be found where for example the requesting spouse enjoyed the benefits of a lavish lifestyle such as owning luxury assets and taking expensive vacations revproc_2013_34 sec_4 e i r b pincite if the amount of unpaid tax or the understatement was small such that neither spouse received a significant benefit then this factor is neutral id whether the amount of unpaid tax or the understatement is small such that neither spouse received a significant benefit will vary depending on the facts and circumstances of each case id respondent determined a deficiency of dollar_figure arising from the unreported income listed in the notice cp2000 split evenly petitioner’s share of this burden would be dollar_figure the amount of the unpaid tax was too small to allow either spouse to enjoy a significant benefit although revproc_2013_34 sec_4 e suggests that we treat this factor as neutral because the amount of the unpaid tax was too small to allow either spouse to enjoy a significant benefit we decline to do so in previous cases in which we reviewed requests for sec_6015 relief under revproc_2003_61 supra the predecessor to revproc_2013_34 supra we held that the lack of a significant benefit should weigh in favor of granting relief see eg demattos v commissioner tcmemo_2010_ butner v commissioner tcmemo_2007_136 we hold similarly that under revproc_2013_34 supra the lack of a significant benefit should weigh in favor of granting relief to petitioner f compliance with income_tax laws this factor considers whether the requesting spouse has made a good-faith effort to comply with the income_tax laws in tax years after the year for which relief is requested see id sec_4 f i r b pincite if the requesting spouse is in compliance for taxable years after being divorced from the nonrequesting spouse then this factor will weigh in favor of relief id petitioner has been in compliance with the income_tax laws since tax_year this factor weighs in favor of granting relief to petitioner g mental or physical health this factor considers whether the requesting spouse was in poor physical or mental health this factor will weigh in favor of relief if the requesting spouse was in poor mental or physical health at the time the return or returns for which the request for relief relates were filed or at the time the requesting spouse reasonably believed the return or returns were filed or at the time the requesting spouse requested relief id sec_4 g i r b pincite the irs considers the nature extent and duration of the condition including the ongoing economic impact of the illness id if the requesting spouse was not in poor physical or mental health this factor is neutral id petitioner admitted that she was not in poor physical or mental health this factor is neutral h conclusion three of the factors are neutral three weigh in favor of granting relief to petitioner and one weighs against granting relief the only factor weighing against relief is the knowledge factor revproc_2013_34 supra makes clear that in the commissioner’s determination under sec_6015 knowledge of the item giving rise to an understatement or deficiency will no longer weigh more heavily than other factors as it did under revproc_2003_61 supra revproc_2013_34 sec_3 i r b pincite balancing all of the facts and circumstances we find that the equities favor granting petitioner relief under sec_6015 we hold that petitioner is entitled to relief from joint_and_several_liability under sec_6015 any contention we have not addressed is irrelevant moot or meritless to reflect the foregoing decision will be entered for petitioner
